Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”), dated as of May 21, 2020, is by and
between Dycom Industries, Inc., a Florida corporation (the “Company”), and
Steven E. Nielsen (the “Executive”).

WHEREAS, the Company and the Executive previously entered into an employment
agreement, dated as of April 26, 2016 (the “Existing Employment Agreement”);

WHEREAS, the Existing Employment Agreement will expire in accordance with its
terms on May 31, 2020; and

WHEREAS, the Company and the Executive desire to provide for the continued
employment of the Executive and to supersede the Existing Employment Agreement
with this Agreement effective as of the Effective Date (as defined in Section
2);

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.                  Employment and Duties.

(a)               General.  Subject to the terms and conditions hereof, the
Executive shall continue to serve as President and Chief Executive Officer of
the Company, reporting to the Board of Directors (the “Board”) of the
Company.  The Executive shall have such duties and responsibilities commensurate
with those typically provided by a President and Chief Executive Officer of a
company that is required to file reports with the Securities and Exchange
Commission pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended (a “Public Company”), as may be assigned to the Executive from
time to time by the Board.   The Executive’s principal place of employment shall
be the principal offices of the Company currently located in Palm Beach Gardens,
Florida, subject to such reasonable travel as the performance of his duties and
the business of the Company may require.

(b)               Exclusive Services.  For so long as the Executive is employed
by the Company, the Executive shall devote his full business working time to his
duties hereunder, shall faithfully serve the Company, shall in all respects
conform to and comply with the lawful and good faith directions and instructions
given to him by the Board and shall use his best efforts to promote and serve
the interests of the Company.  Further, the Executive shall not, directly or
indirectly, render material services to any other person or organization without
the consent of the Company pursuant to authority granted by the lead independent
director of the Board or otherwise engage in activities that would interfere
significantly with the faithful performance of his duties
hereunder.  Notwithstanding the foregoing, the Executive may (i) serve on
corporate, civic or charitable boards provided that, on and after the Effective
Date hereof, the Executive provides the lead independent director of the Board,
in writing, with a list of such boards and receives the consent of the lead
independent director of the Board to serve on such boards and (ii) manage
personal investments or engage in charitable activities, provided that such
activity does not contravene the first sentence of this Section 1(b).

 1  

 

2.                  Term.

(a)               The Executive’s employment under this Agreement shall commence
as of May 31, 2020 (the “Effective Date”) and shall, subject to earlier
termination of the Executive’s employment under this Agreement), continue until
May 31, 2025 (the “Initial Term”). Unless a Final Non-Renewal Notice (as defined
below) is given or the Executive’s employment is earlier terminated in
accordance with the terms of this Agreement, the period of the Executive’s
employment shall, as of and following the expiration of the Initial Term, be
automatically extended for additional 12 month periods (individually, and
collectively, the “Renewal Term”). The period from the Effective Date until the
termination of the Executive’s employment under this Agreement, including the
Initial Term, and, if applicable, the CIC Term (as defined below), any Renewal
Term or Post-CIC Renewal Term (as defined below), is referred to as the “Term.”

(b)               Notwithstanding the foregoing, if a Change in Control (as
defined in Section 5 below) occurs prior to the termination of the Executive’s
employment under this Agreement (including after providing a Final Non-Renewal
Notice, which shall be deemed revoked and superseded by reason of the occurrence
of the Change in Control), the Term shall end not earlier than the second
anniversary of the consummation of the Change in Control unless the Executive
experiences a termination of employment under this Agreement (the “CIC Term”).
Unless a Final Non-Renewal Notice is given as herein provided or Executive’s
employment is earlier terminated in accordance with the terms of this Agreement,
the period of Executive’s employment shall, as of and following the expiration
of the CIC Term, be automatically extended for additional 12 month periods
(individually, and collectively, the “Post-CIC Renewal Term”). The Company or
the Executive may elect to terminate the automatic extension of the Term by
giving written notice of such election not less than (i) one-year prior to the
end of the Initial Term or any Renewal Term, as applicable or (ii) 90 days prior
to the end of the CIC Term or any Post-CIC Renewal Term, as applicable (the
“Final Non-Renewal Notice”).

3.                  Compensation and Other Benefits.  Subject to the provisions
of this Agreement, the Company shall pay and provide the following compensation
and other benefits to the Executive during the Term as compensation for services
rendered hereunder:

(a)               Base Salary.  The Company shall pay to the Executive an annual
salary at the rate of $1,050,000 (the “Base Salary”), payable in substantially
equal installments at such intervals as may be determined by the Company in
accordance with its ordinary payroll practices as established from time to time;
provided that the Executive shall receive a reduced annual salary at the rate of
$750,000 (the “Reduced Base Salary”) in accordance with and until such time
provided for in that certain letter agreement regarding salary reduction dated
March 27, 2020 (the “Salary Reduction Letter”). For the avoidance of doubt, any
references to “Base Salary” in this Agreement (including in Section 3(b) with
respect to the Executive’s bonus entitlements and in Section 4 relating to
post-termination severance and other payments and benefits) shall refer to the
highest annual rate of Base Salary approved by the Compensation Committee of the
Board for the Executive as of and following the date of this Agreement and shall
not refer to the Reduced Base Salary or any other reduced annual salary rate
unless specifically agreed to by the Executive. During the Term, the
Compensation Committee of the Board shall review the Executive’s Base Salary,
not less often than annually, and may increase (but not decrease) the
Executive’s Base Salary in its sole discretion.

 2  

 

(b)               Bonus.  The Executive shall be entitled to participate in the
Company’s annual incentive bonus plan in accordance with its terms as may be in
effect from time to time and subject to such other terms as the Board may
approve.  For each fiscal year during the Term, the Executive shall be eligible
to receive no less than (i) a target annual bonus opportunity of 105% of his
Base Salary and (ii) an annual maximum bonus opportunity of 210% of his Base
Salary.

(c)               Long-Term Incentive Plan.  The Executive shall be entitled to
participate in the Company’s long-term incentive plan in accordance with its
terms that may be in effect from time to time and subject to such other terms as
the Board, in its sole discretion, may approve.

(d)               Benefit Plans.  The Executive shall be entitled to participate
in all employee benefit plans or programs of the Company as are available to
other senior executives of the Company, in accordance with the terms of the
plans, as may be amended from time to time.

(e)               Expenses.  The Company shall reimburse the Executive for
reasonable travel and other business-related expenses incurred by the Executive
in the fulfillment of his duties hereunder upon presentation of written
documentation thereof, in accordance with the business expense reimbursement
policies and procedures of the Company as in effect from time to time.  In
addition, the Company shall reimburse the Executive for the cost of an annual
physical exam by a physician of the Executive’s choice upon presentation of
written documentation thereof, in accordance with the applicable business
expense reimbursement policies and procedures of the Company as in effect from
time to time.  Payments with respect to reimbursements of expenses shall be made
consistent with the Company’s reimbursement policies and procedures and in no
event later than the last day of the calendar year following the calendar year
in which the relevant expense is incurred.

(f)                Vacation.  The Executive shall be entitled to vacation time
consistent with the applicable policies of the Company for other senior
executives of the Company as in effect from time to time.

4.                  Termination of Employment.  Subject to this Section 4, the
Company shall have the right to terminate the Executive’s employment at any
time, with or without Cause (as defined in Section 5 below), and the Executive
shall have the right to terminate his employment at any time, with or without
Good Reason (as defined in Section 5 below).

 3  

 

(a)               Termination due to Death or Disability.  The Executive’s
employment under this Agreement will terminate upon the Executive’s death and
upon the Executive’s Disability (as defined in Section 5 below) may be
terminated by the Company upon giving not less than 30 days’ written notice to
the Executive.  In the event of the Executive’s death or Disability, the Company
shall pay to the Executive (or his estate, as applicable) the Executive’s
accrued salary through and including the date of termination and any bonus
earned, but unpaid, for the year prior to the year in which the Separation from
Service (as defined in Section 4(b) below) occurs and any other amounts or
benefits required to be paid or provided by law or under any plan, program,
policy or practice of the Company (“Other Accrued Compensation and Benefits”),
payable within 30 days of the Executive’s Separation from Service by reason of
death or Disability. In addition, solely in the event the Executive’s employment
under this Agreement terminates as a result of death or Disability after the
Executive or the Company delivers a Final Non-Renewal Notice, the Executive
shall be entitled to the following: (i) a pro rata bonus equal to (x) the annual
bonus the Executive would have earned for the fiscal year in which the
Separation from Service occurs based on performance as determined by the Board,
multiplied by (y) a fraction, the numerator of which is the number of days
worked during the fiscal year in which the Separation from Service occurs and
the denominator of which is 365, payable in a single lump sum upon certification
to the Board of performance for such fiscal year; (ii) full acceleration of all
outstanding stock options granted by the Company to the Executive pursuant to
any of the Company’s long-term incentive plans, to the extent not already
vested, which shall remain exercisable for the three-year period following the
date of termination; (iii) with respect to all outstanding time and performance
vesting restricted stock or restricted stock unit awards granted by the Company
to the Executive pursuant to any of the Company’s long-term incentive plans, (1)
in the case of death, full acceleration of such awards with any performance
awards vesting at their respective target performance levels; or (2) in the case
of Disability, continued vesting in accordance with the terms of such awards,
with any performance vesting awards subject to the applicable performance
conditions; and (iv) with respect to any other outstanding equity awards, such
awards will continue to vest in accordance with their terms, with any
performance vesting awards subject to the applicable performance conditions.

(b)               Termination for Cause; Resignation without Good Reason.  If,
prior to the expiration of the Term, the Executive incurs a “Separation from
Service” within the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue
Code of 1986, as amended (the “Code”), by reason of the Company’s termination of
the Executive’s employment for Cause or if the Executive resigns from his
employment hereunder other than for Good Reason, the Executive shall only be
entitled to payment of his Other Accrued Compensation and Benefits, payable in
accordance with Company policies and practices and in no event later than
30 days after the Executive’s Separation from Service.  The Executive shall have
no further right to receive any other compensation or benefits after such
termination or resignation of employment.

(c)               Termination without Cause; Resignation for Good Reason Prior
to a Change in Control.  If, prior to the expiration of the Term, the Executive
incurs a Separation from Service by reason of the Company’s termination of the
Executive’s employment without Cause, or if the Executive resigns from his
employment for Good Reason prior to a Change in Control the Executive shall
receive the Other Accrued Compensation and Benefits and, subject to Section
4(f), shall be entitled to the following:

 4  

 

(i)an amount equal to three times the sum of (1) his Base Salary (at the rate in
effect on the date the Executive’s employment is terminated) plus (2) the
greater of (x) the average amount of the annual bonus paid to him for each of
the three fiscal years immediately prior to the fiscal year in which the
Separation from Service occurs or (y) target annual bonus for the fiscal year in
which the Separation from Service occurs, payable in substantially equal monthly
installments over a period of 18 months beginning 60 days following the
Executive’s Separation from Service and shall be in the amount of one-ninth of
the severance amount due to the Executive under this clause (i), and each of the
remaining sixteen installments shall be in the amount of one-eighteenth of such
severance amount due to the Executive; provided, however, that if a “change in
the effective control of a corporation,” as such term is defined in Treasury
Regulation §1.409A-3(i)(5), occurs with respect to the Company following the
Executive’s Separation from Service, any unpaid amounts hereunder shall be paid
in a single lump sum within five days following the consummation of such change
in the effective control; and

(ii)continued participation in the employee benefit plans of the Company (other
than equity-based plans, 401(k) plans, bonus plans, or disability plans)
applicable to other senior executives for a period of three years following the
Executive’s Separation from Service or, in the event such participation is not
permitted, a cash payment equal to the value of the benefit excluded, payable in
three annual installments beginning 60 days following the Executive’s Separation
from Service; provided, however, that in the event the Executive obtains other
employment and is eligible to participate in the welfare benefit plans of his
new employer, any benefits provided under the Company’s welfare benefit plans
shall be secondary to the benefits provided under the welfare benefit plans of
the Executive’s new employer.

(d)               Termination without Cause; Resignation for Good Reason on or
Following a Change in Control.  If, prior to the expiration of the CIC Term, the
Executive incurs a Separation from Service on or following the consummation of a
Change in Control by reason of the Company’s termination of the Executive’s
employment without Cause, or if the Executive resigns from his employment for
Good Reason, the Executive shall receive the Other Accrued Compensation and
Benefits and, subject to Section 4(f), shall be entitled to the following:

(i)an amount equal to three times the sum of (i) his Base Salary (at the rate in
effect on the date the Executive’s employment is terminated) plus (ii) the
greater of (x) the average amount of the annual bonus paid to him for each of
the three fiscal years immediately prior to the fiscal year in which the
Separation from Service occurs or (y) target annual bonus for the fiscal year in
which the Separation from Service occurs, payable in a single lump sum within
five days;

(ii)a pro rata bonus equal to (x) the greater of (i) the average amount of the
annual bonus paid to the Executive for each of the three fiscal years
immediately prior to the fiscal year in which the Separation from Service occurs
or (ii) the annual bonus the Executive would have earned for the fiscal year in
which the Separation from Service occurs based on performance as determined
through the date of the Separation from Service, multiplied by (y) a fraction,
the numerator of which is the number of days worked during the fiscal year in
which the Separation from Service occurs and the denominator of which is 365 ,
payable in a single lump sum within five days; provided, however, that if such
Separation from Service occurs in the same fiscal year as the Change in Control
and the Executive is paid an annual bonus for such year in connection with the
Change in Control, the fraction shall be adjusted so that the numerator reflects
the number of days worked during the fiscal year following the Change in Control
and the denominator reflects the number of days in the fiscal year following the
Change in Control;

 5  

 

(iii)continued participation in the employee benefit plans of the Company (other
than equity-based plans, 401(k) plans, bonus plans, or disability plans)
applicable to other senior executives for a period of three years following the
Executive’s Separation from Service or, in the event such participation is not
permitted, a cash payment equal to the value of the benefit excluded, payable in
three annual installments beginning 60 days following the Executive’s Separation
from Service; provided, however, that in the event the Executive obtains other
employment and is eligible to participate in the welfare benefit plans of his
new employer, any benefits provided under the Company’s welfare benefit plans
shall be secondary to the benefits provided under the welfare benefit plans of
the Executive’s new employer; and

(iv)all outstanding equity-based awards, including but not limited to stock
options, restricted stock, and restricted stock unit awards, granted by the
Company to the Executive pursuant to any of the Company’s long-term incentive
plans shall fully and immediately vest to the extent not already vested.  In
addition, all outstanding performance share, performance share unit, and other
equivalent awards granted by the Company to the Executive pursuant to any of the
Company’s long-term incentive plans shall immediately vest at their respective
target performance levels to the extent not already vested.

Notwithstanding anything to the contrary in this Agreement, any termination
without Cause that occurs prior to a Change in Control but which the Executive
reasonably demonstrates (x) was at the request of a third party, or (y) arose in
connection with or in anticipation of a Change in Control which actually occurs,
shall constitute a termination without Cause occurring on such Change in Control
for purposes of this Agreement.

(e)               Failure to Renew Agreement; Termination Due to Retirement.  If
the Executive or the Company delivers a Final Non-Renewal Notice, the
Executive’s employment under this Agreement will terminate due to retirement at
the end of the one-year notice period (or on such earlier date as may be
mutually agreed by Mr. Nielsen and the Company). Upon a termination of
employment due to the Executive’s retirement, the Executive shall receive the
Other Accrued Compensation and Benefits and, subject to Section 4(f), he shall
be entitled to the following:

(i)a pro rata bonus equal to (x) the annual bonus the Executive would have
earned for the fiscal year in which the Separation from Service occurs based on
performance as determined by the Board, multiplied by (y) a fraction, the
numerator of which is the number of days worked during the fiscal year in which
the Separation from Service occurs and the denominator of which is 365, payable
in a single lump sum upon certification to the Board of performance for such
fiscal year; and

 6  

 

(ii)all outstanding equity awards granted to the Executive pursuant to any of
the Company’s long-term incentive plans, shall be treated as follows: (i) all
outstanding stock options shall continue to vest on their terms as if the
Executive did not have a Separation from Service and remain exercisable until
the original expiration date; (ii) all outstanding time vesting restricted stock
or restricted stock unit awards shall continue vesting for the three-year period
following the Executive’s Separation from Service; and (iii) all outstanding
performance vesting restricted stock or restricted stock unit awards shall
continue to vest for the two-year period following the Executive’s Separation
from Service, with the number of shares earned based on actual performance
determined by the Board at the end of the original performance period for each
such performance vesting restricted stock or restricted stock unit award. Any
other outstanding equity awards will continue to vest in accordance with their
terms, with any performance vesting awards subject to the applicable performance
conditions. Notwithstanding the foregoing, upon the Executive’s death following
the Executive’s Separation from Service, any time vesting awards will vest and
any performance vesting awards will vest at their target performance levels.

(iii)continued participation in the Company’s health plans for him and his
spouse, on the same terms as immediately prior to the Separation from Service
until such time that the Executive is eligible for Medicare. If the Company
determines (in its sole discretion) at any time following the Executive’s
Separation from Service that the Executive’s participation in the Company’s
health plans is not or no longer permitted (whether through COBRA or otherwise)
or that continued participation has a substantial risk of violating applicable
law, then the Company instead shall pay to the Executive, on a monthly basis, a
cash payment equal to the cost of the Executive obtaining the same or
substantially similar healthcare benefits until such time that both the
Executive and his spouse are eligible for Medicare.

(f)                Execution and Delivery of Release.  The Company shall not be
required to make the payments and provide the benefits provided for under
Section 4(c), 4(d), or 4(e), unless the Executive executes and delivers to the
Company, within 60 days following the Executive’s Separation from Service, a
general waiver and release of claims in a form substantially similar to the form
attached hereto as Exhibit A and the release has become effective and
irrevocable in its entirety.  The Executive’s failure or refusal to sign the
release (or his revocation of such release in accordance with applicable laws)
shall result in the forfeiture of the payments and benefits under Sections 4(c),
4(d), and 4(e).

(g)               Notice of Termination.  Any termination of employment by the
Company or the Executive shall be communicated by a written “Notice of
Termination” to the other party hereto given in accordance with Section 25 of
this Agreement, except that the Company may waive the requirement for such
Notice of Termination by the Executive.  In the event of a resignation by the
Executive without Good Reason, the Notice of Termination shall specify the date
of termination, which date shall not be less than 30 days after the giving of
such notice, unless the Company agrees to waive any notice period by the
Executive.

 7  

 

(h)               Resignation from Directorships and Officerships.  The
termination of the Executive’s employment for any reason shall constitute the
Executive’s resignation from (i) any director, officer or employee position the
Executive has with the Company and (ii) all fiduciary positions (including as a
trustee) the Executive may hold with respect to any employee benefit plans or
trusts established by the Company.  The Executive agrees that this Agreement
shall serve as written notice of resignation in this circumstance.

5.                  Definitions.

(a)               Cause.  For purposes of this Agreement, “Cause” shall mean the
termination of the Executive’s employment because of:

(i)the Executive’s indictment for any crime, whether such crime is a felony or
misdemeanor, that materially impairs the Executive’s ability to function as
President and Chief Executive Officer of the Company and such crime involves the
purchase or sale of any security, mail or wire fraud, theft, embezzlement, moral
turpitude, or Company property; provided, however, that if the Executive is
found not guilty of the crime and does not enter a plea of guilty or nolo
contendere to such crime or a lesser offense (based on the same operative
facts), either before or after the date of the Executive’s Separation from
Service, such indictment shall not be the basis for a termination for Cause, but
will be a termination without Cause as of the date of the Executive’s Separation
from Service;

(ii)the Executive’s repeated willful neglect of his duties; or

(iii)the Executive’s willful material misconduct in connection with the
performance of his duties (including a willful material breach of Company
policies regarding legal compliance, ethics or workplace conduct) or other
willful material breach of this Agreement.

provided, however, that no act or omission on the Executive’s part shall be
considered “willful” if it is done by him in good faith and with a reasonable
belief that Executive’s conduct was in the best interest of the Company and
provided further that no event or condition described in clause (ii) or (iii)
shall constitute Cause unless (w) the Company gives the Executive written notice
of termination of his employment for Cause and the grounds for such termination
within 180 days of the Board first becoming aware of the event giving rise to
such Cause, (x) such grounds for termination are not corrected by the Executive
within 30 days of his receipt of such notice, (y) if the Executive fails to
correct such event or condition, the Company gives the Executive at least 15
days’ prior written notice of a special Board meeting called to make a
determination that the Executive should be terminated for Cause and the
Executive and his legal counsel are given the opportunity to address such
meeting prior to a vote of the Board, and (z) a determination that Cause exists
is made and approved by 75% of the Board.

 8  

 

(b)               Change in Control.  For purposes of this Agreement, “Change in
Control” shall be deemed to occur upon the occurrence of any of the following
events:

(i)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
rules and regulations promulgated thereunder) is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of more than 20% of the total outstanding voting stock of the
Company, excluding, however, (1) any acquisition directly from the Company,
other than an acquisition by virtue of the exercise of a conversion privilege
unless the security being so converted was itself acquired directly from the
Company; (2) any acquisition by the Company; or (3) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any entity controlled by the Company;

(ii)the individuals who constitute the Board as of the Effective Date (the
“Incumbent Board”) cease to constitute a majority of the Board; provided,
however, (1) that if the nomination or election of any new director of the
Company was approved by a majority of the Incumbent Board, such new director
shall be deemed a member of the Incumbent Board and (2) that no individual shall
be considered a member of the Incumbent Board if such individual initially
assumed office as a result of either an actual or threatened “Election Contest”
(as described in Rule 14a-11 promulgated under the Exchange Act) or as a result
of a solicitation of proxies or consents by or on behalf of any “person” or
“group” identified in clause (i) above;

(iii)a reorganization of the Company or the Company consolidates with, or merges
with or into another person or entity or conveys, transfers, leases or otherwise
disposes of all or substantially all of its assets to any person or entity, or
any person or entity consolidates with or merges with or into the Company;
provided, however, that any such transaction shall not constitute a Change in
Control if (1) the shareholders of the Company immediately before such
transaction own, directly or indirectly, immediately following such transaction
in excess of 50% of the combined voting power of the outstanding voting
securities of the corporation or other person or entity resulting from such
transaction, (2) no “person” or “group” owns 20% or more of the outstanding
voting securities of the corporation or other person or entity resulting from
such transaction, and (3) a majority of the Incumbent Board remains; or

(iv)the approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(c)               Disability.  For purposes of this Agreement, “Disability”
shall be defined in the same manner as such term or a similar term is defined in
the Company long-term disability plan applicable to the Executive.

 9  

 

(d)               Good Reason.  For purposes of this Agreement, “Good Reason”
shall mean termination of employment by the Executive because of the occurrence
of any of the following events:

(i)a failure by the Company to pay compensation or benefits due and payable to
the Executive in accordance with the terms of this Agreement;

(ii)a material change in the duties or responsibilities performed by the
Executive as Chief Executive Officer of a Public Company;

(iii)a relocation of the Company’s principal office by more than 25 miles from
Palm Beach Gardens, Florida without the Executive’s consent; or

(iv)failure by the Company to obtain agreement by a successor to assume this
Agreement in accordance with Section 17(b);

provided, however, that no event or condition described in clause (i) or (ii)
shall constitute Good Reason unless (x) the Executive gives the Company written
notice of his intention to terminate his employment for Good Reason and the
grounds for such termination within 180 days of the Executive first becoming
aware of the event giving rise to such Good Reason and (y) such grounds for
termination are not corrected by the Company within 30 days of its receipt of
such notice.

6.                  Limitations on Severance Payment and Other Payments or
Benefits.

(a)               Payments.  Notwithstanding any provision of this Agreement, if
any portion of the severance payments or any other payment under this Agreement,
or under any other agreement with the Executive or plan or arrangement of the
Company or its affiliates (in the aggregate, “Total Payments”), would constitute
an “excess parachute payment” and would, but for this Section 6, result in the
imposition on the Executive of an excise tax under Code Section 4999, then the
Total Payments to be made to the Executive shall either be (i) delivered in
full, or (ii) delivered in the greatest amount such that no portion of such
Total Payment would be subject to the Excise Tax, whichever of the foregoing
results in the receipt by the Executive of the greatest benefit on an after-tax
basis (taking into account the Executive’s actual marginal rate of federal,
state and local income taxation and the Excise Tax).

(b)               Determinations.  Within 30 days following the Executive’s
termination of employment or notice by one party to the other of its belief that
there is a payment or benefit due the Executive that will result in an excess
parachute payment, the Company, at the Company’s expense, shall select a
nationally recognized certified public accounting firm (which may be the
Company’s independent auditors) (“Accounting Firm”) reasonably acceptable to the
Executive, to determine (i) the Base Amount (as defined below), (ii) the amount
and present value of the Total Payments, (iii) the amount and present value of
any excess parachute payments determined without regard to any reduction of
Total Payments pursuant to Section 6(a), and (iv) the net after-tax proceeds to
the Executive, taking into account the tax imposed under Code Section 4999 if
(x) the Total Payments were reduced in accordance with Section 6(a), or (y) the
Total Payments were not so reduced.  If the Accounting Firm determines that
Section 6(a)(ii) above applies, then the Termination Payment hereunder or any
other payment or benefit determined by such Accounting Firm to be includable in
Total Payments shall be reduced or eliminated so that there will be no excess
parachute payment.  In such event, payments or benefits included in the Total
Payments shall be reduced or eliminated by applying the following principles, in
order: (1) the payment or benefit with the later possible payment date shall be
reduced or eliminated before a payment or benefit with an earlier payment date;
and (2) cash payments shall be reduced prior to non-cash benefits; provided that
if the foregoing order of reduction or elimination would violate Code Section
409A, then the reduction shall be made pro rata among the payments or benefits
included in the Total Payments (on the basis of the relative present value of
the parachute payments).

 10  

 

(c)               Definitions and Assumptions.  For purposes of this Agreement:
(i) the terms “excess parachute payment” and “parachute payments” shall have the
meanings assigned to them in Code Section 280G and such “parachute payments”
shall be valued as provided therein; (ii) present value shall be calculated in
accordance with Code Section 280G(d)(4); (iii) the term “Base Amount” means an
amount equal to the Executive’s “annualized includible compensation for the base
period” as defined in Code Section 280G(d)(1); (iv) for purposes of the
determination by the Accounting Firm, the value of any non-cash benefits or any
deferred payment or benefit shall be determined in accordance with the
principles of Code Sections 280G(d)(3) and (4) and (v) the Executive shall be
deemed to pay federal income tax and employment taxes at his actual marginal
rate of federal income and employment taxation, and state and local income taxes
at his actual marginal rate of taxation in the state or locality of the
Executive’s domicile (determined in both cases in the calendar year in which the
termination of employment or notice described in Section 6(b) above is given,
whichever is earlier), net of the maximum reduction in federal income taxes that
may be obtained from the deduction of such state and local taxes.  The
covenants set forth in Sections 7, 8 and 9 of this Agreement have substantial
value to the Company and a portion of any Total Payments made to the Executive
are in consideration of such covenants.  For purposes of calculating the “excess
parachute payment” and the “parachute payments”, the parties intend that an
amount equal to not less than the Executive’s highest annual base salary during
the 12-month period immediately prior to his termination of employment shall be
in consideration of the covenants in Sections 7, 8 and 9 below.  The Accounting
Firm shall consider all relevant factors in appraising the fair value of such
covenants and in determining the amount of the Total Payments that shall not be
considered to be a “parachute payment” or “excess parachute payment”.  The
determination of the Accounting Firm shall be addressed to the Company and the
Executive and such determination shall be binding upon the Company and the
Executive.

(d)               Amendment.  This Section 6 shall be amended to comply with any
amendment or successor provision to Sections 280G or 4999 of the Code.

 11  

 

7.                  Confidentiality.

(a)               Confidential Information.

(i)The Executive agrees that during his employment with the Company for any
reason and for a period of five years following his Separation from Service, he
will not at any time, except with the prior written consent of the Company or
any of its subsidiaries or affiliates (collectively, the “Company Group”) or as
required by law, directly or indirectly, reveal to any person, entity or other
organization (other than any member of the Company Group or its respective
employees, officers, directors, shareholders or agents) or use for the
Executive’s own benefit any information deemed to be confidential by any member
of the Company Group (“Confidential Information”) relating to the assets,
liabilities, employees, goodwill, business or affairs of any member of the
Company Group, including, without limitation, any information concerning
customers, business plans, marketing data, or other confidential information
known to the Executive by reason of the Executive’s employment by, shareholdings
in or other association with any member of the Company Group; provided that such
Confidential Information does not include any information which (x) is available
to the general public or is generally available within the relevant business or
industry other than as a result of the Executive’s action or (y) is or becomes
available to the Executive after his Separation from Service on a
non-confidential basis from a third-party source provided that such third-party
source is not bound by a confidentiality agreement or any other obligation of
confidentiality.  Confidential Information may be in any medium or form,
including, without limitation, physical documents, computer files or disks,
videotapes, audiotapes, and oral communications.

(ii)In the event that the Executive becomes legally compelled to disclose any
Confidential Information, the Executive shall provide the Company with prompt
written notice so that the Company may seek a protective order or other
appropriate remedy.  In the event that such protective order or other remedy is
not obtained, the Executive shall furnish only that portion of such Confidential
Information or take only such action as is legally required by binding order and
shall exercise his reasonable efforts to obtain reliable assurance that
confidential treatment shall be accorded any such Confidential Information.  The
Company shall promptly pay (upon receipt of invoices and any other documentation
as may be requested by the Company) all reasonable expenses and fees incurred by
the Executive, including attorneys’ fees, in connection with his compliance with
the immediately preceding sentence.

(iii)The Executive understands and acknowledges that the Executive has the right
under U.S. federal law to certain protections for cooperating with or reporting
legal violations to the Securities and Exchange Commission and/or its Office of
the Whistleblower, as well as certain other governmental entities. No provisions
in this Agreement are intended to prohibit the Executive from disclosing this
Agreement to, or from cooperating with or reporting violations to, the SEC or
any other such governmental entity, and the Executive may do so without
disclosure to the Company. The Company may not retaliate against the Executive
for any of these activities. Further, nothing in this Agreement precludes the
Executive from filing a charge of discrimination with the Equal Employment
Opportunity Commission or a like charge or complaint with a state or local fair
employment practice agency.

 12  

 

(iv)The Executive acknowledges that, pursuant to the Defend Trade Secrets Act of
2016, an individual may not be held liable under any criminal or civil federal
or state trade secret law for disclosure of a trade secret (i) made in
confidence to a government official, either directly or indirectly, or to an
attorney, solely for the purpose of reporting or investigating a suspected
violation of law, (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal or (iii) made to his or her
attorney or used in a court proceeding in an anti-retaliation lawsuit based on
the reporting of a suspected violation of law, so long as any document
containing the trade secret is filed under seal and the individual does not
disclose the trade secret except pursuant to court order.

(b)               Exclusive Property.  The Executive confirms that all
Confidential Information is and shall remain the exclusive property of the
Company Group.  All business records, papers and documents kept or made by the
Executive relating to the business of the Company Group shall be and remain the
property of the Company Group.  Upon the request and at the expense of the
Company Group, the Executive shall promptly make all disclosures, execute all
instruments and papers and perform all acts reasonably necessary to vest and
confirm in the Company Group, fully and completely, all rights created or
contemplated by this Section 7.

8.                  Noncompetition.  The Executive agrees that during his
employment with the Company and for a period commencing on the Executive’s
Separation from Service and ending on the later of (i) the first anniversary of
the Executive’s Separation from Service and, to the extent the Executive is
entitled to any continued vesting under Section 4(a) or 4(e)(ii) of this
Agreement, (ii) the duration of any such continued vesting period but only for
so long as the applicable equity award remains unvested (the “Restricted
Period”), the Executive shall not, without the prior written consent of the
Company, directly or indirectly, and whether as principal or investor or as an
employee, officer, director, manager, partner, consultant, agent or otherwise,
alone or in association with any other person, firm, corporation or other
business organization, carry on a business competitive with the Company in any
geographic area in which the Company Group has engaged in business, or is
reasonably expected to engage in business during such Restricted Period
(including, without limitation, any area in which any customer of the Company
Group may be located); provided, however, that nothing herein shall limit the
Executive’s right to own not more than 1% of any of the debt or equity
securities of any business organization.

9.                  Non-Solicitation.  The Executive agrees that, during his
employment and for the Restricted Period, the Executive shall not, directly or
indirectly, other than in connection with the proper performance of his duties
in his capacity as an executive of the Company, (a) interfere with or attempt to
interfere with any relationship between the Company Group and any of its
employees, consultants, independent contractors, agents or representatives, (b)
employ, hire or otherwise engage, or attempt to employ, hire or otherwise
engage, any current or former employee, consultant, independent contractor,
agent or representative of the Company Group in a business competitive with the
Company Group, (c) solicit the business or accounts of the Company Group or (d)
divert or attempt to direct from the Company Group any business or interfere
with any relationship between the Company Group and any of its clients,
suppliers, customers or other business relations.  As used herein, the term
“indirectly” shall include, without limitation, the Executive’s permitting the
use of the Executive’s name by any competitor of any member of the Company Group
to induce or interfere with any employee or business relationship of any member
of the Company Group.

 13  

 

10.              Assignment of Developments.  The Executive previously entered
into an Employee Invention, Proprietary Information and Copyright Agreement,
dated September 19, 2007 (“Assignment of Developments Agreement”).  The
Executive agrees that the terms of such Assignment of Developments Agreement
shall continue in full force and effect.

11.              Full Settlement.  Prior to the effective date of a Change in
Control, in the event the Company believes that the Executive is in material
breach or has materially breached a provision of this Agreement, the Company may
withhold any further payment of amounts due and payable under this Agreement,
provided that (x) the Company gives the Executive at least 15 days’ prior
written notice of a special Board meeting called to make a determination that
the Executive is in material breach or has materially breached a provision of
this Agreement and the Executive and his legal counsel are given the opportunity
to address such meeting prior to a vote of the Board and (y) a determination
that the Executive is in material breach or has materially breached a provision
of this Agreement is made and approved by 75% of the Board.  Any such
determination by the Board shall not be binding on an arbitrator or other trier
of fact as to whether the Executive has breached this Agreement, and shall not
limit or otherwise affect the rights or remedies available to the Executive or
the Company in the event of a dispute under this Agreement.  Except as provided
above in this Section 11, the Company’s obligation to pay the Executive the
amounts required by this Agreement shall be absolute and unconditional and shall
not be affected by any circumstances, including, without limitation, any offset,
counterclaim, recoupment, defense or other right which the Company may have
against the Executive or anyone else.  All payments and benefits to which the
Executive is entitled under this Agreement shall be made and provided without
offset, deduction, or mitigation on account of income that the Executive may
receive from employment from the Company or otherwise.  This Section 11 shall
not be interpreted to otherwise limit the remedies available to the Company,
whether at law or in equity, in the event the Executive breaches any provision
of this Agreement.

12.              Certain Remedies.

(a)               Injunctive Relief.  Without intending to limit the remedies
available to the Company Group, the Executive agrees that a breach of any of the
covenants contained in Sections 7 through 10 of this Agreement may result in
material and irreparable injury to the Company Group for which there is no
adequate remedy at law, that it will not be possible to measure damages for such
injuries precisely and that, in the event of such a breach or threat thereof,
any member of the Company Group shall be entitled to seek a temporary
restraining order or a preliminary or permanent injunction, or both, without
bond or other security, restraining the Executive from engaging in activities
prohibited by the covenants contained in Sections 7 through 10 of this Agreement
or such other relief as may be required specifically to enforce any of the
covenants contained in this Agreement.  Such injunctive relief in any court
shall be available to the Company Group in lieu of, or prior to or pending
determination in, any arbitration proceeding.

 14  

 

(b)               Extension of Restricted Period.  In addition to the remedies
the Company may seek and obtain pursuant to this Section 12, the Restricted
Period shall be extended by any and all periods during which the Executive shall
be found by a court or arbitrator possessing personal jurisdiction over him to
have been in violation of the covenants contained in Sections 8 and 9 of this
Agreement.

13.              Section 409A of the Code.

(a)               General.  This Agreement is intended to meet the requirements
of Section 409A of the Code, and shall be interpreted and construed consistent
with that intent.

(b)               Deferred Compensation.  Notwithstanding any other provision of
this Agreement, to the extent that the right to any payment (including the
provision of benefits) hereunder provides for the “deferral of compensation”
within the meaning of Section 409A(d)(1) of the Code, the payment shall be paid
(or provided) in accordance with the following:

(i)If the Executive is a “Specified Employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code on the date of the Executive’s “Separation
from Service” within the meaning of Section 409A(a)(2)(A)(i) of the Code, then
no such payment shall be made or commence during the period beginning on the
date of the Executive’s Separation from Service and ending on the date that is
six months following the Executive’s Separation from Service or, if earlier, on
the date of the Executive’s death.  The amount of any payment that would
otherwise be paid to the Executive during this period shall instead be paid to
the Executive on the fifteenth day of the first calendar month following the end
of the period (“Delayed Payment Date”).  If payment of an amount is delayed as a
result of this Section 13(b)(i), such amount shall be increased with interest
from the date on which such amount would otherwise have been paid to the
Executive but for this Section 13(b)(i) to the day prior to the Delayed Payment
Date.  The rate of interest shall be compounded monthly, at the prime rate as
published by Citibank NA for the month in which occurs the date of the
Executive’s Separation from Service.  Such interest shall be paid on the Delayed
Payment Date.

(ii)Payments with respect to reimbursements of expenses shall be made in
accordance with Company policy and in no event later than the last day of the
calendar year following the calendar year in which the relevant expense is
incurred.  The amount of expenses eligible for reimbursement during a calendar
year may not affect the expenses eligible for reimbursement in any other
calendar year.

14.              Source of Payments.  All payments provided under this
Agreement, other than payments made pursuant to a plan which provides otherwise,
shall be paid in cash from the general funds of the Company, and no special or
separate fund shall be established, and no other segregation of assets shall be
made, to assure payment.  The Executive shall have no right, title or interest
whatsoever in or to any investments which the Company may make to aid the
Company in meeting its obligations hereunder.  To the extent that any person
acquires a right to receive payments from the Company hereunder, such right
shall be no greater than the right of an unsecured creditor of the Company.

 15  

 

15.              Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement or otherwise in connection with the Executive’s
employment by the Company that cannot be mutually resolved by the parties to
this Agreement and their respective advisors and representatives shall be
settled exclusively by arbitration in Palm Beach County, Florida in accordance
with the commercial rules of the American Arbitration Association before one
arbitrator of exemplary qualifications and stature, who shall be selected
jointly by an individual to be designated by the Company and an individual to be
selected by the Executive, or if such two individuals cannot agree on the
selection of the arbitrator, who shall be selected by the American Arbitration
Association, and judgment upon the award rendered may be entered in any court
having jurisdiction thereon.

16.              Attorney’s Fees.  The Company shall, from time to time, pay or
reimburse the Executive, on an after-tax basis, for all reasonable legal fees
and expenses (including court costs) incurred by him as a result of any claim by
him (or on his behalf) to enforce the terms of this Agreement or collect any
payments or benefits due to the Executive hereunder.  Payments with respect to
such legal fees and expenses shall be made in advance of any final disposition
and within ten business days after the Executive submits documentation of such
fees to the Company in accordance with the Company’s business expense
reimbursement policies and procedures.

17.              Non-assignability; Binding Agreement.

(a)               By the Executive.  This Agreement and any and all rights,
duties, obligations or interests hereunder shall not be assignable or delegable
by the Executive.

(b)               By the Company.  This Agreement and all of the Company’s
rights and obligations hereunder shall not be assignable by the Company except
as incident to a reorganization, merger or consolidation, or transfer of all or
substantially all of the Company’s assets.  If the Company shall be merged or
consolidated with another entity, the provisions of this Agreement shall be
binding upon and inure to the benefit of the entity surviving such merger or
resulting from such consolidation.  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
agreement in form and substance satisfactory to the Executive, to expressly
assume and agree to perform this Agreement in the same manner that the Company
would be required to perform it if no such succession had taken plan.  The
provisions of this paragraph shall continue to apply to each subsequent employer
of the Executive hereunder in the event of any subsequent merger, consolidation,
transfer of assets of such subsequent employer or otherwise.

(c)               Binding Effect.  This Agreement shall be binding upon, and
inure to the benefit of, the parties hereto, any successors to or assigns of the
Company and the Executive’s heirs and the personal representatives of the
Executive’s estate.

 16  

 

18.              Withholding.  Any payments made or benefits provided to the
Executive under this Agreement shall be reduced by any applicable withholding
taxes or other amounts required to be withheld by law or contract.

19.              Amendment; Waiver.  This Agreement may not be modified, amended
or waived in any manner, except by an instrument in writing signed by both
parties hereto.  The waiver by either party of compliance with any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by such
party of a provision of this Agreement.

20.              Governing Law.  All matters affecting this Agreement, including
the validity thereof, are to be subject to, and interpreted and construed in
accordance with, the laws of the State of Florida applicable to contracts
executed in and to be performed in that State.

21.              Survival of Certain Provisions.  The rights and obligations set
forth in this Agreement that, by their terms, extend beyond the Term shall
survive the Term.

22.              Entire Agreement; Supersedes Previous Agreements.  This
Agreement, the Assignment of Developments Agreement, the Salary Reduction
Letter, and any outstanding equity award agreements entered into prior to the
Effective Date contain the entire agreement and understanding of the parties
hereto with respect to the matters covered herein including, without limitation,
the Existing Employment Agreement, and supersede all prior or contemporaneous
negotiations, commitments, agreements and writings with respect to the subject
matter hereof (including the Existing Employment Agreement), all such other
negotiations, commitments, agreements and writings shall have no further force
or effect, and the parties to any such other negotiation, commitment, agreement
or writing shall have no further rights or obligations thereunder.

23.              Counterparts.  This Agreement may be executed by either of the
parties hereto in counterparts, each of which shall be deemed to be an original,
but all such counterparts shall together constitute one and the same instrument.

24.              Headings.  The headings of sections herein are included solely
for convenience of reference and shall not control the meaning or interpretation
of any of the provisions of this Agreement.

25.              Notices.  All notices or communications hereunder shall be in
writing, addressed as follows:

To the Company:

11780 US Highway 1, Suite 600

Palm Beach Gardens, Florida 33408

Attention:  General Counsel

Email: ryan.urness@dycominc.com

 

 17  

 

With a copy to:

John J. Cannon III
Shearman & Sterling LLP
599 Lexington Avenue
New York, NY 10022
Email: jcannon@shearman.com

To the Executive:

Steven E. Nielsen

c/o Dycom Industries, Inc.

11780 US Highway 1, Suite 600

Palm Beach Gardens, Florida 33408

Email: steve.nielsen@dycominc.com

 

With a copy to the Executive’s counsel:

Harvey Koning, Esq.

Varnum LLP

333 Bridge Street NW

Grand Rapids, Michigan 49504

Email: hkoning@varnumlaw.com

All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt or (ii) if sent by
electronic mail or facsimile, upon receipt by the sender of confirmation of such
transmission; provided, however, that any electronic mail or facsimile will be
deemed received and effective only if followed, within 48 hours, by a hard copy
sent by certified United States mail.

[SIGNATURE PAGE FOLLOWS]

 

 

 

 18  

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
officer pursuant to the authority of its Board, and the Executive has executed
this Agreement, as of the day and year first written above.

    DYCOM INDUSTRIES, INC.         By:  /s/ Ryan F. Urness     Name: Ryan F.
Urness     Title: Vice President, General Counsel and Secretary

 

 

    EXECUTIVE           /s/ Steven E. Nielsen     Name:  Steven E. Nielsen

 

 

 

 

 

 

 19  

 

EXHIBIT A
FORM OF WAIVER AND MUTUAL RELEASE

This Waiver and Mutual Release, dated as of _____________, (this “Release”) by
and between Steven E. Nielsen (the “Executive”) and Dycom Industries, Inc., a
Florida corporation (the “Company”).

WHEREAS, the Executive and the Company are parties to an Employment Agreement,
dated May 21, 2020 (the “Employment Agreement”), which provided for the
Executive’s employment on the terms and conditions specified therein; and

WHEREAS, pursuant to Section 4(f) of the Employment Agreement, the Executive has
agreed to execute and deliver a release and wavier of claims of the type and
nature set forth herein as a condition to his entitlement to certain payments
and benefits upon his termination of employment with the Company effective as of
_____________ (the “Effective Date”).

NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained and for other good and valuable consideration received or to be
received in accordance with the terms of the Employment Agreement, the Executive
and the Company agree as follows:

1.                  Return of Property.  On or prior to the Effective Date, the
Executive represents and warrants that he will return all property made
available to him in connection with his service to the Company, including,
without limitation, credit cards, any and all records, manuals, reports, papers
and documents kept or made by the Executive in connection with his employment as
an officer or employee of the Company and its subsidiaries and affiliates, all
computer hardware or software, cellular phones, files, memoranda,
correspondence, vendor and customer lists, financial data, keys and security
access cards.

2.                  Executive Release.

(a)               In consideration of the payments and benefits provided to the
Executive under the Employment Agreement and after consultation with counsel,
the Executive and each of the Executive’s respective heirs, executors,
administrators, representatives, agents, successors and assigns (collectively,
the “Executive Parties”) hereby irrevocably and unconditionally release and
forever discharge the Company and its subsidiaries and affiliates and each of
their respective officers, employees, directors, shareholders and agents
(“Company Parties”) from any and all claims, actions, causes of action, rights,
judgments, obligations, damages, demands, accountings or liabilities of whatever
kind or character (collectively, “Claims”), including, without limitation, any
Claims under any federal, state, local or foreign law, that the Executive
Parties may have, or in the future may possess, arising out of (i) the
Executive’s employment relationship with and service as an employee, officer or
director of the Company, and the termination of such relationship or service,
and (ii) any event, condition, circumstance or obligation that occurred, existed
or arose on or prior to the date hereof; provided, however, that the Executive
does not release, discharge or waive (i) any rights to payments and benefits
provided under the Employment Agreement that are contingent upon the execution
by the Executive of this Release, (ii) any right the Executive may have to
enforce this Release or the Employment Agreement, (iii) the Executive’s
eligibility for indemnification in accordance with the Company’s certificate of
incorporation, bylaws or other corporate governance document, or any applicable
insurance policy, with respect to any liability he incurred or might incur as an
employee, officer or director of the Company, or (iv) any claims for accrued,
vested benefits under any long-term incentive, employee benefit or retirement
plan of the Company subject to the terms and conditions of such plan and
applicable law including, without limitation, any such claims under the Employee
Retirement Income Security Act of 1974.

 A-1 

 

(b)               Whistleblower Rights. The Executive understands and
acknowledges that the Executive has the right under U.S. federal law to certain
protections for cooperating with or reporting legal violations to the Securities
and Exchange Commission and/or its Office of the Whistleblower, as well as
certain other governmental entities. No provisions in this Release are intended
to prohibit the Executive from disclosing this Release to, or from cooperating
with or reporting violations to, the SEC or any other such governmental entity,
and the Executive may do so without disclosure to the Company. The Company may
not retaliate against Executive for any of these activities. Further, nothing in
this Release precludes the Executive from filing a charge of discrimination with
the Equal Employment Opportunity Commission or a like charge or complaint with a
state or local fair employment practice agency. The Company may not retaliate
against Executive for any of these activities, and nothing in this Release would
require Executive to waive any monetary award or other payment that Executive
might become entitled to from any such governmental entity.

(c)               DTSA. The Executive acknowledges that, pursuant to the Defend
Trade Secrets Act of 2016, an individual may not be held liable under any
criminal or civil federal or state trade secret law for disclosure of a trade
secret (i) made in confidence to a government official, either directly or
indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law, (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal or (iii) made to his or her attorney or used in a court proceeding in an
anti-retaliation lawsuit based on the reporting of a suspected violation of law,
so long as any document containing the trade secret is filed under seal and the
individual does not disclose the trade secret except pursuant to court order.

(d)               Executive’s Specific Release of ADEA Claims.  In further
consideration of the payments and benefits provided to the Executive under the
Employment Agreement, the Executive Parties hereby unconditionally release and
forever discharge the Company Parties from any and all Claims that the Executive
Parties may have as of the date the Executive signs this Release arising under
the Federal Age Discrimination in Employment Act of 1967, as amended, and the
applicable rules and regulations promulgated thereunder (“ADEA”).  By signing
this Release, the Executive hereby acknowledges and confirms the
following:  (i) the Executive was advised by the Company in connection with his
termination to consult with an attorney of his choice prior to signing this
Release and to have such attorney explain to the Executive the terms of this
Release, including, without limitation, the terms relating to the Executive’s
release of claims arising under ADEA, and the Executive has in fact consulted
with an attorney; (ii) the Executive was given a period of not fewer than 21
days to consider the terms of this Release and to consult with an attorney of
his choosing with respect thereto; and (iii) the Executive knowingly and
voluntarily accepts the terms of this Release.  The Executive also understands
that he has seven days following the date on which he signs this Release
(the “Revocation Period”) within which to revoke the release contained in this
paragraph, by providing the Company a written notice of his revocation of the
release and waiver contained in this paragraph.  No such revocation by the
Executive shall be effective unless it is in writing and signed by the Executive
and received by the Company prior to the expiration of the Revocation Period.

 A-2 

 

3.                  Company Release.  The Company for itself and on behalf of
the Company Parties hereby irrevocably and unconditionally release and forever
discharge the Executive Parties from any and all Claims, including, without
limitation, any Claims under any federal, state, local or foreign law, that the
Company Parties may have, or in the future may possess, arising out of (i) the
Executive’s employment relationship with and service as an employee, officer or
director of the Company, and the termination of such relationship or service,
and (ii) any event, condition, circumstance or obligation that occurred, existed
or arose on or prior to the date hereof, excepting any Claim which would
constitute or result from conduct by the Executive that would constitute a crime
under applicable state or federal law; provided, however, notwithstanding the
generality of the foregoing, nothing herein shall be deemed to release the
Executive Parties from (A) any rights or claims of the Company arising out of or
attributable to (i) the Executive’s actions or omissions involving or arising
from fraud, deceit, theft or intentional or grossly negligent violations of law,
rule or statute while employed by the Company and (ii) the Executive’s actions
or omissions taken or not taken in bad faith with respect to the Company; and
(B) the Executive or any other Executive Party’s obligations under this Release
or the Employment Agreement.

4.                  No Assignment.  The parties represent and warrant that they
have not assigned any of the Claims being released under this Release.

5.                  Proceedings.  The parties represent and warrant that they
have not filed, and they agree not to initiate or cause to be initiated on their
behalf, any complaint, charge, claim or proceeding against the other party
before any local, state or federal agency, court or other body relating to the
Executive’s employment or the termination thereof, other than with respect to
any claim that is not released hereunder including with respect to the
obligations of the Company to the Executive and the Executive to the Company
under the Employment Agreement (each, individually, a “Proceeding”), and each
party agrees not to participate voluntarily in any Proceeding.  The parties
waive any right they may have to benefit in any manner from any relief (whether
monetary or otherwise) arising out of any Proceeding.

6.                  Remedies.

(a)               Each of the parties understand that by entering into this
Release such party will be limiting the availability of certain remedies that
such party may have against the other party and also limiting such party’s
ability to pursue certain claims against the other party.

(b)               Each of the parties acknowledge and agree that the remedy at
law available to such party for breach of any of the obligations under this
Release would be inadequate and that damages flowing from such a breach may not
readily be susceptible to being measured in monetary terms.  Accordingly, each
of the parties acknowledge, consent and agree that, in addition to any other
rights or remedies that such party may have at law or in equity, such party
shall be entitled to seek a temporary restraining order or a preliminary or
permanent injunction, or both, restraining the other party from breaching its
obligations under this Release.  Such injunctive relief in any court shall be
available to the relevant party, in lieu of, or prior to or pending
determination in, any arbitration proceeding.

 A-3 

 

7.                  Cooperation.  From and after the Effective Date, the
Executive shall cooperate in all reasonable respects with the Company and their
respective directors, officers, attorneys and experts in connection with the
conduct of any action, proceeding, investigation or litigation involving the
Company, including any such action, proceeding, investigation or litigation in
which the Executive is called to testify.

8.                  Unfavorable Comments.

(a)               Public Comments by the Executive.  The Executive agrees to
refrain from making, directly or indirectly, now or at any time in the future,
whether in writing, orally or electronically:  (i) any derogatory comment
concerning the Company or any of their current or former directors, officers,
employees or shareholders, or (ii) any other comment that could reasonably be
expected to be detrimental to the business or financial prospects or reputation
of the Company.

(b)               Public Comments by the Company.  The Company agrees to
instruct its directors and employees to refrain from making, directly or
indirectly, now or at any time in the future, whether in writing, orally or
electronically:  (i) any derogatory comment concerning the Executive, or (ii)
any other comment that could reasonably be expected to be detrimental to the
Executive’s business or financial prospects or reputation.

9.                  Severability Clause.  In the event any provision or part of
this Release is found to be invalid or unenforceable, only that particular
provision or part so found, and not the entire Release, will be inoperative.

10.              Nonadmission.  Nothing contained in this Release will be deemed
or construed as an admission of wrongdoing or liability on the part of the
Company or the Executive.

11.              Governing Law.  All matters affecting this Release, including
the validity thereof, are to be governed by, and interpreted and construed in
accordance with, the laws of the State of Florida applicable to contracts
executed in and to be performed in that State.

12.              Arbitration.  Any dispute or controversy arising under or in
connection with this Release shall be resolved in accordance with Section 15 of
the Employment Agreement.

13.              Notices.  All notices or communications hereunder shall be made
in accordance with Section 25 of the Employment Agreement:

 A-4 

 

THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS RELEASE AND THAT HE FULLY
KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE
SAME AND MAKES THIS RELEASE AND THE RELEASES PROVIDED FOR HEREIN VOLUNTARILY AND
OF HIS OWN FREE WILL.

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 

 

 

 A-5 

 

IN WITNESS WHEREOF, the parties have executed this Release as of the date first
set forth above.

    DYCOM INDUSTRIES, INC.         By:        Name:     Title:

 

 

    EXECUTIVE         By:        Name:  Steven E. Nielsen

 

 

 

 

 

 

 

 

 

 A-6 

